04/24/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 19-0533


                                      DA 19-0533
                                   _________________

NATIONAL INDEMNITY COMPANY,

             Plaintiff and Appellant,

      v.

STATE OF MONTANA,

             Defendant and Appellee,
                                                               ORDER
      and

TERRY JELLESED, RAYMOND
ABRAHAMSON, RANDALL BAETH,
MARLISE BAILEY, DELMAS BROOKS,
SHIRLEY CHAPMAN, RUTH FORE,
JEFFERY GOVI, THOMAS JENKINS,
JAMES McNULTY, AND PHILLIP PEREZ,

             Interveners.
                                   _________________

      Pursuant to United Policyholders’ motion for leave to file an amicus brief in the
captioned matter, and good cause appearing,
      IT IS HEREBY ORDERED that the motion for leave to file an amicus brief is
GRANTED. United Policyholders shall file their brief on or before May 8, 2020.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                April 24 2020